682 So. 2d 1106 (1996)
BAPTIST HOSPITAL OF MIAMI, INC., Petitioner,
v.
Michael DEMARIO, Respondent.
No. 96-00095.
District Court of Appeal of Florida, Third District.
April 16, 1996.
Following this court's decision and opinion reported in Baptist Hospital of Miami, Inc. v. Demario, 661 So. 2d 319 (Fla. 3d DCA 1995) the matter recurred in the trial court on the hospital's motion for summary judgment as to standing of the plaintiff to act as class representative and to continue the trial court proceeding as a proper class action. Whereupon the trial court vacated a previously entered stay of discovery sought by the plaintiff of the hospital's records and denied the motion for summary judgment. The hospital filed the instant certiorari proceedings contending that the trial court departed from the essential requirements of the law in permitting discovery to proceed, and in failing to follow this court's directions in the earlier opinion to determine the question of whether the plaintiff had standing to continue to represent the class. No motion for protective order as to the discovery, which may be sought by the plaintiff, has been filed. Following argument of counsel, review of the petition and response, and being otherwise advised in the premises, it is
ORDERED AND ADJUDGED as follows:
1. the petition for certiorari as to the order denying summary judgment is denied, see Harte v. Palm Beach Biltmore Condominium Ass'n, Inc., 436 So. 2d 444 (Fla. 4th DCA 1983); R.J. Brown, Inc. v. Seminerio, 246 So. 2d 629 (Fla. 4th DCA 1971), and,
2. as to the order lifting the stay, this matter is dismissed without prejudice to the hospital seeking any appropriate review on *1107 any order entered on a motion seeking discovery protection pursuant to Florida Rules of Civil Procedure 1.280(c).
SCHWARTZ, C.J., and BARKDULL and GREEN, JJ., concur.